Opinion issued April 27, 2006











In The
Court of Appeals
For The
First District of Texas
___________

NO. 01-05-00361-CR
        01-05-00362-CR
____________

CALVIN WAYNE HARRIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 997284 and 997285



 
MEMORANDUM  OPINION
          Appellant, Calvin Wayne Harris, was charged in two separate indictments with
the felony offenses of  tampering with physical evidence  and escape.  The cases were
consolidated for trial.  A jury found appellant guilty of both offenses.  In each case
the jury found two enhancement paragraphs true and assessed appellant’s punishment
at  25 years’ confinement for tampering with physical evidence and 30 years’
confinement for escape.  We affirm.
          Appellant’s court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that the appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the records that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
          Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgments of the
trial court in cause numbers 997284 and 997285.
          We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).